DETAILED ACTION
This action is in response to applicant's amendment filed 11/05/21.
The examiner acknowledges the amendments to the claims.   
Claims 1-2, 4-16, 18-20, 22-27 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-16, 18-20, 22-27 have been considered but are moot in view of the new grounds of rejection set forth below, including new reference Blackledge et al., hereinafter “Blackledge” (U.S. Pat. No. 9,468,457), and new reference Wasdyke et al., hereinafter “WasDyke” (U.S. Pub. No. 2016/0022307).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-5, 10, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blackledge (U.S. Pat. No. 9,468,457).
Regarding claims 1 and 15, Blackledge discloses a tissue-removing catheter (see Figures 1 and 12-13) for removing tissue in a body lumen, the tissue-removing catheter comprising:
an elongate body (drive shaft 20 in Figure 1) having an axis and proximal and distal end portions spaced apart from one another along the axis, the elongate body being sized and shaped to be received in the body lumen; and
a tissue-removing element 60 mounted on the distal end portion of the elongate body (see Figures 1 and 12-13 and col. 9, lines 35-37; head 60 can be mounted on drive shaft 20 in Figure 1 instead of head 27), the tissue-removing element comprising a body including an exterior surface (it is noted that even though Figures 12-13 shows 60 may have a symmetrical shape about a longitudinal axis, as stated in col. 9, lines 38-40) having a first segment (see annotated Figure 13 below, and for the following limitations) extending from a proximal end toward a distal end of the tissue-removing element, a second segment extending from the first segment toward the distal end of the tissue-removing element, and a third segment extending from the second segment to the distal end of the tissue-removing element, a transition between the first and second segments defining a first angle formed between the first and second segments (see transition between angled first segment to horizontal second segment in annotated Figure 13 below), and a transition between the second and third segments defining a second angle formed between the second and third segments (see transition between horizontal second segment to angled third segment in annotated Figure 13 below), the tissue-removing element being configured to remove the tissue as the tissue-removing element 60 is rotated by the elongate body 20 within the body lumen (see col. 9, line 67 to col. 10, line 4), in a longitudinal cross-section the first segment extending linearly from the proximal end directly to the second segment, and the third segment extending linearly directly from the second segment toward the distal end of the tissue-removing element (see annotated Figure 13 below), the exterior surface of the body at the first and third segments being abrasive configuring the tissue-removing element to abrade the tissue in the body lumen at the first and third segments (col. 11, lines 30-32), the exterior surface at the first and third segments comprising abrasive material (see col. 9, lines 59-61, col. 4, lines 41-44), the tissue-removing element having a longitudinal axis 72, the second segment having a cross-sectional dimension extending perpendicular to the longitudinal axis of the tissue see annotated Figure 13 below).



             
    PNG
    media_image1.png
    651
    751
    media_image1.png
    Greyscale





the same abrasive material as the exterior surface at the second segment, although teaches that the first, second, and third segments are all generally made of abrasive material or texture (see col. 11, lines 30-32 and col. 9, lines 59-61, col. 4, lines 41-44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the same abrasive material on the first, second, and third segments since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.
	Regarding claims 2 and 16, Blackledge discloses the tissue-removing element 60 has a longitudinal axis 72 (see Figures 12-13), the first segment having has a cross-
sectional dimension extending perpendicular to the longitudinal axis of the tissue-removing element that increases from the proximal end of the tissue-removing element to the second segment (see annotated Figure 13 above).
Regarding claims 4 and 18, Blackledge discloses the third segment has a cross-sectional dimension extending perpendicular to the longitudinal axis of the tissue-removing element 60 that decreases from the second segment to the distal end of the tissue-removing element (see annotated Figure 13 above).
	Regarding claim 5, Blackledge discloses a cavity 68 extending through the body of the tissue-removing element from the proximal end to the distal end (see Figures 12-13).
	Regarding claims 10 and 20, Blackledge discloses the distal end (see truncated peak 86 .
Claims 6-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Blackledge (U.S. Pat. No. 9,468,457) in view of WasDyke (U.S. Pub. No. 2016/0022307).
Regarding claims 6-7 and 19, Blackledge discloses the claimed device, as discussed above, except for the cavity including a first section extending distally from the proximal end of the tissue-removing element and a second section extending proximally from the distal end of the tissue-removing element, the first section having a larger cross-sectional dimension than a cross-sectional dimension of the second section, and a third section extending from the first section to the second section, the third section having a cross-sectional dimension that decreases from the first section to the second section such that a proximal end of the third section extends directly from a distal end of the first section.
WasDyke teaches a tissue-removing element 220 (see annotated Figure 5 below, and for the following limitations) having a cavity including a first section extending distally from a proximal end of the tissue-removing element and a second section extending proximally from a distal end of the tissue-removing element, the first section having a larger cross-sectional dimension than a cross-sectional dimension of the second section, and a third section extending from the first section to the second section, the third section having a cross-sectional dimension that decreases from the first section to the second section such that a proximal end of the third section extends directly from a distal end of the first section.





    PNG
    media_image2.png
    445
    786
    media_image2.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blackledge with a cavity as claimed, as taught by WasDyke, since doing so would be substitution of one known cavity element for another, which would have yielded predictable results, namely receiving and coupling with a drive shaft for transmitting rotation to the tissue-removing element.
Regarding claims 8-9, Blackledge and WasDyke disclose the claimed device, as discussed above, except for the cross-sectional dimension of the first section is about 0.035 inches (0.9 mm), and wherein the cross-sectional dimension of the second section is about 0.022 inches (0.56 mm).
.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Blackledge (U.S. Pat. No. 9,468,457) in view of Wulfman et al., hereinafter “Wulfman” (U.S. Pat. No. 6,015,420).
Regarding claims 11-12, Blackledge discloses the claimed device above, including teaching an exterior surface of a tissue-removing element body having a diamond grit coating (see col. 1, lines 59-61), but does not disclose the body of the tissue-removing element comprises one of stainless steel, titanium, brass, and ceramic.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue-removing element of Blackledge to have a diamond grit coating and to be made of one of stainless steel and titanium, as taught by Wulfman, in order to effectively abrade tissue and since stainless steel and titanium are advantageously very ductile (Id.), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Blackledge (U.S. Pat. No. 9,468,457) in view of Wulfman (U.S. Pat. No. 6,015,420), as applied to claim 12 above, and further in view of Barry (U.S. Pat. No. 6,126,667).
Regarding claim 13, Blackledge and Wulfman disclose the claimed device, as discussed above, except for the diamond grit coating comprising between about 2 and about 50 µm of exposed diamond crystals.
In the same field of art, namely tissue-removing catheters, Barry teaches a diamond grit coating with a range of 2-25 microns, which is a range within the claimed range of about 2 and about 50 µm.  
A skilled artisan would have known that grit size would affect the particle size of the removed plaque or unwanted tissue material such that it is small enough to easily be removed from the body, and therefore the grit range is a result effective variable. 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Blackledge (U.S. Pat. No. 9,468,457) in view of Anderson et al., hereinafter “Anderson” (U.S. Pub. No. 2014/0100585).
Regarding claim 14, WasDyke disclose the claimed device, as discussed above, except for the tissue-removing element being radiopaque configuring the tissue-removing element to be visible under fluoroscopy.
In the same field of art, namely tissue-removing catheters, teaches Anderson teaches in paragraph [0046] a tissue-removing element 210 being radiopaque configuring the tissue-removing element to be visible under fluoroscopy.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tissue-removing element of WasDyke and Wulfman radiopaque, as taught by Anderson, in order to facilitate visualization of the tissue-removing element on a screen for a user to determine the location and/or placement of the device (Id.. 
Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Blackledge (U.S. Pat. No. 9,468,457) in view of Kobayashi et al., hereinafter “Kobayashi” (U.S. Pub. No. 2016/0120565).
Regarding claims 22 and 24, Blackledge discloses the claimed device, as discussed above, except for an inner liner received within the elongate body, the inner liner defining a guidewire lumen, the inner liner isolating an interior of the guidewire lumen from the elongate body and tissue-removing element such that rotational and torsional forces are not transferred from the elongate body and tissue-removing element to the interior of the guidewire lumen when the elongate body and tissue-removing element are rotated during operation of the tissue-removing catheter, and wherein a distal end of the inner liner extends distally of the tissue-removing element.
In the same field of art, namely tissue-removing catheters, Kobayashi teaches in paragraph [0200] and Figure 15, an inner liner (inner tube 280) received within an elongate body, the inner liner defining a guidewire lumen (a guidewire may be inserted into 280), the inner liner isolating an interior of the guidewire lumen from an elongate body (drive shaft 240) and tissue-removing element (cutting unit 220) such that rotational and torsional forces are not transferred from the elongate body and tissue-removing element to the interior of the guidewire lumen when the elongate body and tissue-removing element are rotated during operation of tissue-removing catheter (see paragraph [0200]; inner tube 280 is not rotated when drive shaft 240 is rotated, wherein drive shaft rotates cutting unit 220, thereby preventing abrasion to the guidewire within the inner tube 280 and also preventing damage to the blood vessel due to movement of the guidewire), and wherein a distal end of the inner liner 280 extends distally of the 220 (280 extends beyond 220 towards distal end 260; see Figure 15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an inner liner as claimed, as taught by Kobayashi, to WasDyke in order to prevent abrasion to the guidewire and damage to the blood vessel during rotation of the tissue-removing element (see Kobayashi; paragraph [0200]).
 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Blackledge (U.S. Pat. No. 9,468,457) in view of Kobayashi (U.S. Pub. No. 2016/0120565), as applied to claim 22 above, and further in view of Healy et al., hereinafter “Healy” (U.S. Pat. No. 6,613,075).
Regarding claim 23, Blackledge and Kobayashi disclose the claimed device, as discussed above, except for the inner liner includes an inner layer, an outer layer, and an intermediate layer disposed between the inner and outer layers, wherein the inner layer comprises Polytetrafluorethylene (PTFE), the intermediate layer comprises stainless steel, and the outer layer comprises polyimide.
In Figures 2-3, Healy teaches a catheter comprising an inner liner (inner body 26) having a guidewire lumen 36 (guidewire 38 is positioned within 26), the inner liner includes an inner layer, an outer layer, and an intermediate layer disposed between the inner and outer layers (see col. 8, lines 1-7) wherein the inner layer comprises Polytetrafluorethylene (PTFE) (Id.; a lubricious coating PTFE may be added to the inner guidewire lumen 36 of inner body 26), the intermediate layer comprises Id.; reinforcing stainless steel coil), and the outer layer comprises polyimide (Id.; reinforcing metal or stainless steel coil can have an outer layer of polyimide).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner liner of Blackledge and Kobayashi to have an inner layer comprising Polytetrafluorethylene (PTFE), an intermediate layer comprising stainless steel, and an outer layer comprising polyimide, as taught by Healy, since PTFE is lubricious and reduces friction with the guidewire within the inner liner, the stainless steel imparts strength and reinforces the inner liner, and polyimide is also known in the art as having a lubricious quality that would reduce friction with outer elements disposed over inner liner, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Blackledge (U.S. Pat. No. 9,468,457) in view of Robinson et al., hereinafter “Robinson” (WO 2008/154480 A1), cited in IDS filed 11/17/20.
Regarding claim 27, Blackledge discloses the claimed device, as discussed above, except for the tissue-removing element comprises an asymmetrical configuration such that a center of the second segment is offset toward the proximal end of the tissue-removing element.
In the same field of art, namely tissue-removing catheters, Robinson teaches in Figures 10A, 10C a tissue-removing element 28 comprises an asymmetrical see annotated Figure 10C below) such that a center of a second segment 35 is offset toward a proximal end  of the tissue-removing element (although Figures 10A, 10C and paragraph [066] teach a proximal portion 30 being longer than a distal portion 40, in paragraph [065] Robinson teaches that, conversely, the distal portion 40 can instead be longer than the proximal portion 30, and therefore the center of middle segment will be offset toward a proximal end, closer to the shorter proximal portion).

           
    PNG
    media_image3.png
    458
    566
    media_image3.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blackledge such that the tissue-removing 
when reaching a blocked artery, this configuration helps facilitate gradual abrasion and opening of a stenosis (see paragraph [066] of Robinson).


Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over WasDyke (U.S. Pub. No. 2016/0022307) in view of Blackledge (U.S. Pat. No. 9,468,457).
Regarding claims 25-26, WasDyke discloses a tissue-removing catheter (see Figures 1 and 5) for removing tissue in a body lumen, the tissue-removing catheter comprising:
an elongate body (drive shaft 224; see Figure 5) having an axis and proximal and distal end portions spaced apart from one another along the axis, the elongate body being sized and shaped to be received in the body lumen (see Figures 6-8); and
a tissue-removing element (cutting member 220) mounted on the distal end portion of the elongate body, the tissue-removing element comprising a body including an exterior surface having a first segment (see annotated Figure 5 below, and for the following limitations) extending from a proximal end toward a distal end of the tissue-removing element, a second segment extending from the first segment toward the distal end of the tissue-removing element, and a third segment extending from the second segment to the distal end of the tissue-removing element, the tissue-removing element being configured to remove the tissue as the tissue-removing element is rotated by the elongate body within the body lumen (as in Figures 6-8 and paragraph [0045]), 

     
    PNG
    media_image2.png
    445
    786
    media_image2.png
    Greyscale

 

a cavity (see annotated Figure 5 above, and for the following limitations) extending through the body of the tissue-removing element from the proximal end to the distal end, wherein the cavity includes a first section extending distally from the proximal end of the tissue-removing element and a second section extending proximally from the distal end of the tissue-removing element, the first section having a larger cross-sectional dimension than a cross-sectional dimension of the second section, the first section extending through the body of the tissue-removing element along the first and second segments of the exterior surface, wherein the cavity includes a third section extending from the first section to the second section, the third section having a cross-sectional dimension that decreases from the first section to the second section such that a proximal end of the third section extends directly from a distal end of the first section,
220, the body comprising a single unitary structure (Id.).
However, WasDyke does not disclose a transition between the first and second segments defining a first angle formed between the first and second segments, and a transition between the second and third segments defining a second angle formed between the second and third segments.  
In the same field of art, namely tissue-removing catheters, in Figures 12-13, Blackledge teaches a transition between first and second segments defining a first angle formed between the first and second segments, and a transition between the second and third segments defining a second angle formed between the second and third segments (see annotated Figure 13 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exterior surface of the tissue-removing element of WasDyke, as taught by Blackledge, since doing so would be substitution of one known tissue-removing exterior surface element for another, which would have yielded predictable results, namely removing tissue in the body.

    PNG
    media_image1.png
    651
    751
    media_image1.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McGuckin, Jr. et al. (U.S. Pub. No. 2017/0273698
Blackledge et al. (U.S. Pat. No. D766,433) teaches an angled tissue-removing element in Figures 6-7 with a second segment having a dimension that remains constant in cross-section extending directly from angled first and third segments.
McBroom et al. (U.S. Pub. No. 2010/0198239) discloses in Figure 6 a tissue-removing element having a first segment extending directly into a second segment that extends directly into a third segment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771